DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  On the last line, “length (t4)” should be changed to “width (t4)”.
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4-8 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matsushita (JP2000-152538), cited on applicant’s IDS.
Matsushita disclosed a motor provided with a permanent magnet, comprising: inherently, a stator; a rotor 12 arranged to be opposed to the stator via an air gap, the rotor having magnetic poles; and a magnetic unit arranged between mutually adjacent two of the rotor magnetic poles in a circumferential direction of the rotor; wherein the magnetic unit comprises a permanent magnet and a non-magnetic member arranged, as a paired flux barrier element, positionally closely by being substantially closely contacted to each other in a path of magnetic fluxes in the rotor, the permanent magnet 13 having a curved or plate-shaped section provided when being viewed in an axial direction of the rotor, the permanent magnet being arranged in a long-hole shaped slit formed between the two of the rotor magnetic poles in a path of magnetic fluxes in the rotor and formed to have a curved or plate-shaped section when viewed in the axial direction, the path of the magnetic fluxes circulating through both the rotor and stator; the non-magnetic member 16 having a curved or plate-shaped section provided when being viewed in the axial direction, the non-magnetic member being provided in a further long-hole shaped slit formed substantially closely to the long-hole shaped slit in the path of magnetic fluxes in the rotor; wherein (as shown in fig. 3) the non-magnetic members of all the magnetic units magnetically serially connected in the path of magnetic fluxes have a sum of thicknesses which is equal to or larger than 1/4 of a sum of thicknesses the permanent magnets of all the magnetic units; (claim 2) comprising a further permanent magnet arranged in a further slit formed magnetically serially connected to the magnetic unit in the path of magnetic fluxes in the two of the rotor magnetic .
Allowable Subject Matter
Claims 9-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Matsushita, cited above, the closest prior art of record, failed to disclose or reasonably suggest wherein the permanent magnet and the nonmagnetic member in each of the magnetic unit are arranged to come into contact to each other in the path of magnetic fluxes in the rotor.
Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.  Applicant contends Matsushita failed to disclose the permanent magnet and non-magnetic member being substantially closely contacted to each other.  In response, “being substantially closely contacted” is a relative expression which is not defined by the claim.  Although applicant’s specification on page 22 explains an example of “being substantially closely contacted”, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837